NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
AUTOMOTIVE TE CHNOLOGIES
INTERNATIONAL, INC., '
Plaintiff-Appellan,t,
v.
DELPHI CORPORATION, DELPHI AUTOMOTIVE
SYSTEMS, LLC, DPH HOLDINGS CORPORATION,
GENERAL MOTORS CORPORATION,
GENERAL MOTORS COMPANY, LLC, GENERAL
MOTORS LLC, FORD MOTOR COMPANY, VOLVO
CARS OF NORTH AMERICA, INC.,
AND HYUNDAI MOTOR AMERICA,
Defendants-Appellees,
AND
NISSAN NORTH AMERICA, INC.,
Defendant-Appellee,
AND
MERCEDES-BENZ USA, LLC,
Defen,dant-Appellee,
AND
FUJI HEAVY INDUSTRIES USA, INC.,
Defendant-Appellee,
AND
MOTORS LIQUIDATION COMPANY,
Defendan,t.

AUTOMOTIVE TECH V. DELPHI CORP 2
2011-1292
Appeal from the United States District Court for the
Eastern District of Michigan in consolidated case nos. 08-
CV-11048 and 10-CV-l0647, Judge Robert H. Cle_land.
ON MOTION
ORDER
Upon consideration of the appel1ant's unopposed mo-
tion to reinstate this appeal so that the appellant can file
a motion to remand,
IT ls ORDERED THAT: '
The motion will be granted, the mandate'wi1l be re-
called, and the appeal will be reinstated, if the appellant
files a motion to remand within 21 days of the date of
filing of this order.
FoR THE CoURT
 2 2  fs/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Andrew J. Kochanowski, Esq.
John R. Hutchins, Esq. FIL
Paul Richard Steadman, Esq. *'&'l`E!g?=§l5.l?i§A§l.'l:g:qFl\ll‘2llsl€0R
David M. Schnorrenberg, Esq.
Regina1d J. Hi11, Esq. 959 22 mm
33 wwona»iv
crim